Citation Nr: 9913962	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of May 1952 for failure to assign a total disability 
evaluation for the service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran had active service from July 1948 to April 1950.  
This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The rating decision of May 1952 which assigned a 30 percent 
disability rating for seizures was in accordance with the 
applicable law and regulations and was adequately supported 
by the evidence then of record.  


CONCLUSION OF LAW

The May 1952 rating decision by the RO which assigned a 30 
percent disability rating for seizures was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(e) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1952, service connection was granted for grand and 
petit mal epilepsy, with conversion reaction, and a 30 
percent evaluation was assigned.

In November 1998, the RO found clear and unmistakable error 
(CUE) in the rating decision of May 1952 for not granting 
service connection for seizures from the day following the 
veteran's separation from service.  The basis for this was 
that the veteran had never been properly notified regarding a 
decision on June 16, 1950; thus his claim of April 25, 1950, 
within a year of service separation, remained active and 
service connection was therefore warranted from the day after 
service separation in 1950 under 38 C.F.R. § 3.400(b)(2) 
(1998).  

The veteran contends that his seizures were more severely 
disabling in May1952 than they were in 1965 when the RO 
assigned a total disability rating.  In support of the claim 
the veteran asserts that the objective evidence, his 
statements, hearing testimony in January 1998 and 1999, and 
statements from lay witnesses, warrant a favorable decision.  

During a hearing at the RO in January 1998, the veteran 
testified that he was having grand mal seizures more 
frequently in the early 1950's than in 1965 when he was 
assigned a total disability rating.  He testified that the 
seizures occurred sometimes daily, sometimes three to five 
times or more a month; that grand mal seizures occurred 
during his hospitalization by VA in Dayton, Ohio; and that 
the only person who observed the grand mal seizures at night 
was the patient next to him.  

The undersigned chaired a video conference hearing in 
February 1999, with the veteran, and he testified in part 
that he was having three to five grand mal seizures and daily 
petit mal seizures in 1950 after his service separation.  He 
testified further that his family physician, Eugene P. Fromm, 
M.D. had provided care, but he was unsure whether any of that 
physician's records were available because the appellant had 
never made contact to determine if they were.  The veteran 
also testified that he missed a great deal of work in the 
1950's, including seven months in 1957, and that there were 
many years when he worked only eight or nine months of the 
year.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision. 38 C.F.R. § 3.104(a) (1998).  The 
RO's rating decision of May 1952 is final and therefore, 
subject to collateral attack under the theory of clear and 
unmistakable error.  Best v. Brown, 10 Vet. App. 322 (1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a CUE is a very specific and rare kind 
of "error."  It is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993).   

Here, the veteran argues that, if the true extent of his 
seizures had been considered in 1952 there would have been 
support for a total rating based on the frequency of the 
seizures.  

In 1952, the pertinent rating criteria for evaluating 
epilepsy were contained in the 1945 Rating Schedule.  
Diagnostic Code 8900 of the schedule provided that grand mal 
epilepsy, without psychosis, with verified convulsive 
episodes, with loss of consciousness diurnal, was assigned a 
100 percent rating when there were convulsions more frequent 
than once a month or with marked mental deterioration.  When 
epilepsy was severe with an average of at least one 
convulsive episode per month over the past year, an 80 
percent disability rating was assigned.  A 60 percent rating 
was warranted for moderately severe epilepsy with an average 
of at least one convulsive episode in 3 months over the last 
year.  When grand mal epilepsy was moderate with at least one 
convulsive episode in the last 6 months or two in the past 
year, a 30 percent disability rating was for assignment.  
Under Diagnostic Code 8901, moderate petit mal epilepsy, 
manifested by attacks averaging more than 2 per month, with 
characteristic fugitive loss of consciousness with no other 
phenomena was assigned a 20 percent rating.  A 40 percent 
rating was provided for moderately severe epilepsy with 
attacks average one per week with loss of consciousness 
succeeded by other definite phenomena (automatic act, etc.).  
A 60 percent rating was provided for severe petit mal 
epilepsy averaging one or more per week, with loss of 
consciousness with other subsequent and prolonged phenomena.  
When petit mal epilepsy was pronounced, attacks would average 
one or more per week, with loss of consciousness with other 
subsequent and prolonged phenomena of marked unconventional 
or antisocial type, or with marked mental deterioration, a 
100 percent rating was warranted.  

The May 1952 decision by the RO is final and binding and will 
be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  To raise a valid 
claim of clear and unmistakable error, the Court has held 
that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id. at 43.  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995).

In May 1952, the RO had a wide array of data available to 
rate the service-connected disability, including the 
veteran's service medical records, the report of a lengthy VA 
hospitalization earlier that year, several private clinical 
reports, including one from Eugene P. Fromm, M.D., and 
statements from the veteran's father and his uncle.  

In reviewing the clinical evidence the Board notes that Dr. 
Fromm reported in January 1951, that although the appellant 
was on medication, he had been unable to hold a job because 
he was either physically disqualified or repeated attacks 
caused a job loss.  Roland A. Leslie, M.D., reported in 
December 1951, that the veteran's history was not typical of 
petit mal seizures, that the more likely diagnosis was a 
conversion reaction, and that the disorder was productive of 
minimal economic and social inadaptability.  

A. R. Vonderake, M.D., reported in January 1952, that an 
electroencephalogram was consistent with a petit mal 
convulsive disorder with possible grand mal components.  
Finally, the April 1952 VA hospitalization report noted that 
the veteran did not experience any major seizures during his 
hospitalization, however, almost every morning he had several 
episodes of petit mal seizure activity characterized by mild 
clonic jerks.  The level of incapacity was judged to be 
between mild and moderate.

From the foregoing it is evident that in May 1952, there was 
some evidence that the veteran's seizure disorder precluded 
employment.  There was also some evidence that the appellant 
was experiencing seizure activity on almost a daily basis.  
Notably, however, there also was evidence suggesting that the 
veteran did not have a seizure disorder, that the disorder 
was no more than mild to moderately disabling, and that the 
disorder was productive of minimal economic and social 
inadaptability.  Hence, the evidence did not clearly and 
unmistakably point the rating board personnel in May 1952 to 
a single conclusion.  The clinical evidence available in May 
1952 shows that reasonable minds could differ as to whether 
the veteran's seizure activity rendered him unemployable.  
Moreover, it is well to note that there was no competent 
evidence of record in May 1952 which showed that the 
appellant's petit mal seizures caused a loss of 
consciousness, or marked mental deterioration.  Finally, in 
May 1952, there was no competent evidence that the appellant 
was having grand mal seizures more than once a month.  Hence, 
there was a rational basis not to award a total disability 
evaluation in May 1952, and the decision not to do so 
represented an exercise of reasonable rating judgment.  As 
such, because reasonable minds could differ in May 1952, the 
rating decision was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105.  The claim is denied.

In reaching this decision the Board acknowledges the 
sincerity of the appellant's own belief that there was CUE in 
the May 1952 rating decision.  Notably, however, asking the 
Board to "simply . . . to reweigh the evidence" "'can 
never rise to the stringent definition of CUE [clear and 
unmistakable error]' under 38 C.F.R. § 3.105(a)."  Fugo, 6 
Vet. App. at 44.  



ORDER

The May 1952 rating decision was not clearly and unmistakably 
erroneous.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

